*309Opinion by
Mollison, J.
In accordance witb stipulation of counsel that the merchandise consists of boxes similar in all material respects to those the subject of Abstract 69557, the claim in protest 59/31155 at 2.15 cents per pound and 9 percent ad valorem under paragraph 1405, as modified by the Sixth Protocol to the General Agreement on Tariffs and Trade (T.D. 54108), and the claim in protest 59/31156 at 2% cents per pound and 10 percent ad valorem under said paragraph, as modified by the Torquay Protocol to the General Agreement on Tariffs and Trade (T.D. 52739), were sustained.